      Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 1 of 10. PageID #: 856



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

SUMMIT GARDENS ASSOCIATES, et al.,

                               Plaintiffs,

v.                                                            Case No.: 1:17-cv-02553-DCN

CSC SERVICEWORKS, INC.,


                               Defendant.

                 DEFENDANT’S MOTION TO STAY PENDING COMPLETION OF
                            NATIONAL CLASS SETTLEMENT

        Defendant CSC ServiceWorks, Inc. (“CSC”) moves this Court to stay all pending motions,

proceedings, and other matters in this action in light of the pending national class settlement to be

presented in a similar case styled 1050 W Columbia Condominium Assoc., et al. v. CSC ServiceWorks,

Inc., No. 2019-CH-07319 (Ill. Cir. Ct.) as set forth in the accompanying Memorandum In Support.



Date: September 24, 2019                      Respectfully submitted,

                                              /s/ Paul B. La Scala
                                              Michael J. Zbiegien, Jr., OH Bar No. 0078352
                                              Daniel H. Bryan, OH Bar No. 0095309
                                              Jennifer B. Orr, OH Bar No. 0084145
                                              Aaron M. Herzig, OH Bar No. 0079371
                                              TAFT, STETTINIUS & HOLLISTER LLP
                                              200 Public Square, Suite 3500
                                              Cleveland, OH 44114
                                              T: 216.241.2838 | F: 216.241.3707
                                              E: mzbiegien@taftlaw.com
                                              E: dbryan@taftlaw.com
                                              E: jorr@taftlaw.com
                                              E: aherzig@taftlaw.com




4850-4291-7798
      Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 2 of 10. PageID #: 857




                                      Paul B. La Scala (pro hac vice)
                                      SHOOK, HARDY & BACON LLP
                                      5 Park Plaza, Suite 1600
                                      Irvine, CA 92614
                                      T: 949.475.1500 | F: 949.475.0016
                                      E: plascala@shb.com

                                      Paul A. Williams (pro hac vice)
                                      SHOOK, HARDY & BACON LLP
                                      1660 17th Street, Suite 450
                                      Denver, CO 80202-1254
                                      T: 303.285.5300 | F: 303.285.5301
                                      E: pwilliams@shb.com

                                      ATTORNEYS FOR DEFENDANT




                                         2
4850-4291-7798
      Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 3 of 10. PageID #: 858




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

SUMMIT GARDENS ASSOCIATES, et al.,

                                Plaintiffs,

v.                                                               Case No.: 1:17-cv-02553-DCN

CSC SERVICEWORKS, INC.,


                                Defendant.

           DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO STAY
             PENDING COMPLETION OF NATIONAL CLASS SETTLEMENT

        Defendant CSC ServiceWorks, Inc. (“CSC”) submits this Memorandum in Support of its

Motion to Stay Pending Completion of National Class Settlement. CSC respectfully requests that this

Court stay all proceedings and deadlines in this action pending preliminary, then final, approval of a

proposed national class settlement reached by several similarly-situated plaintiffs and CSC which will

be presented for approval in a putative national class action styled 1050 W Columbia Condominium

Assoc., et al. v. CSC ServiceWorks, Inc., No. 2019-CH-07319 (Ill. Cir. Ct.) (the proposed “National

Class Settlement”). The National Class Settlement proposes a settlement class that will include among

its members Summit Gardens Associates and Sunnyslope Investments No. 1 Ltd., the named Plaintiffs

in this case, and all of the allegedly similarly-situated individuals that were assessed an administrative

fee by CSC in conjunction with the operation of laundry facilities at their properties—the same putative

class members that Plaintiffs seek to represent in this action. Upon final approval of the National Class

Settlement, the claims of all putative class members asserted in this action will be released.




                                                    3
4850-4291-7798
      Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 4 of 10. PageID #: 859



        A stay pending approval of the National Class Settlement will not prejudice Plaintiffs. On the

other hand, CSC will be unfairly prejudiced if required to proceed with this matter while the settlement

of class claims—entirely encompassing the claims here—is pending approval in another court.

Moreover, absent a stay, the parties here would likely spend substantial resources on discovery,

continued motion practice, and other factors associated with ongoing litigation. This Court would also

likely expend significant time and resources adjudicating motions and overseeing ongoing discovery

and corresponding hearings. In the interests of judicial efficiency and preservation of resources of the

parties and the Court, this Court should stay all proceedings and deadlines in this action pending

approval of the National Class Settlement by the Illinois court.

                                           BACKGROUND

        Plaintiffs originally filed this case in Ohio state court on November 3, 2017, seeking to represent

similarly situated persons or entities who were assessed the administrative fee. CSC removed this case

to this Court on December 7, 2017. See Notice of Removal (Dkt. No. 1). The claims Plaintiffs assert

in this case are completely encompassed by the claims asserted in the 1050 W Columbia case.

        On July 10, 2019, the parties to the National Class Settlement participated in a mediation before

the former Chief Judge for the Northern District of Illinois, The Honorable James R. Holderman (ret.),

now of JAMS (Chicago). As a result of that mediation, the parties reached a national, class wide

settlement in principle. The National Class Settlement proposes a settlement class consisting of all

individuals and entities who were assessed an administrative fee by CSC (the “Settlement Class”). The

Settlement Class includes Plaintiffs here, as well as the members of the putative class Plaintiffs seek to

represent.

        The proposed settlement requires CSC to make available $30 million – nearly 50% of the total

administrative fee collected from class members – for those electing to receive reimbursement. CSC is



                                                    4
4850-4291-7798
       Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 5 of 10. PageID #: 860



also obligated to forgive $45.5 million in debt owed to it by class members whose contracts require

them to pay CSC a minimum payment based on their machines’ gross incomes and waive another $150

million in unreimbursed expenses class members allegedly owe CSC. On top of all of this relief, the

percentage in administrative fees that CSC will be allowed to collect going forward will be capped for

the next decade for all class members, even for those who do not elect to receive a direct distribution of

the $30 million.

        As shown below, a stay of this matter pending approval of the National Class Settlement will

ensure that this Court does not waste resources on claims that will be released upon approval of the

National Class Settlement.

                                             ARGUMENT

  I.         THIS COURT HAS AUTHORITY TO STAY THIS CASE.

        “The power to stay proceedings is incidental to the power inherent in every court to control the

disposition of causes on its docket with economy of time and effort for itself, for counsel, and for

litigations.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A stay of proceedings is appropriate when

it will promote judicial economy and prevent potentially inconsistent resolutions of issues. See Clinton

v. Jones, 520 U.S. 681, 706 (1997). Indeed, precedent from Ohio federal courts exists to stay a case

under very similar circumstances. “A stay may be an appropriate order when a nationwide settlement

looms, especially when the litigation would be simplified greatly by the resolution of that settlement.”

Kallay v. Tween Brands, Inc., No. 2:15-cv-2238, 2015 WL 13186225, at *1 (S.D. Ohio Oct. 29, 2015)

(granting defendant’s request for stay pending preliminary approval of nationwide settlement of similar

claims in another jurisdiction). And, in Bose v. Citibank N.A., the defendant moved for a stay in light

of a tentative nationwide class settlement reached in another case, in which the plaintiff in Bose would

be a putative class member. No. 1:13-cv-580, 2014 WL 12571408, at *1 (S.D. Ohio Mar. 5, 2014).



                                                    5
4850-4291-7798
       Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 6 of 10. PageID #: 861



Plaintiff expressed her opposition to the tentative nationwide class settlement and intention to opt out of

the class, but the court concluded that Plaintiff’s disagreement with the settlement did not warrant denial

of a stay. Id. at *1-2. The court granted the requested stay “to conserve judicial resources” and “to

serve the interests of comity.” Id. at *2.

        Other courts have frequently stayed cases under similar circumstances. See Campbell v.

Citibank, N.A., No. 3:13-cv-02675, 2014 WL 3198195 (N.D. Ohio July 8, 2014) (granting stay under

nearly identical circumstances to Bose v. Citibank, N.A.); Siler v. Wal-Mart Stores, Inc., No. 3:03-cv-

00031, 2005 WL 8161782, at *1 (S.D. Ohio Sept. 30, 2005) (granting defendant’s request for a stay

where a ruling in a similar class action in Ohio state court, recognizing that the state court “may soon

issue an order on the precise issue that is presently before this Court” and finding that “[c]omity and

respect for State court proceedings caution against proceeding at this time.”). Further, Ohio courts

routinely grant motions to stay in the interests of judicial economy. See Griffin v. Portaro Grp., Inc.,

No. 1:18-cv-2786, 2019 WL 1577929, at *2 (N.D. Ohio Apr. 12, 2019) (“judicial economy will be

served by granting the stay.”); State v. U.S. Envtl. Prot. Agency, No. 2:15-cv-2467, 2015 WL 5117699

(S.D. Ohio Sept. 1, 2015) (granting defendants’ motion for stay because “the requested stay will serve

judicial economy and the public interest.”); Glazer v. Whirlpool Corp., No. 1:08-cv-1624, 2008 WL

4534133 (N.D. Ohio Oct. 6, 2008) (granting stay). This Court should likewise exercise its authority to

grant a stay in the interests of judicial economy.

 II.         A STAY OF PROCEEDINGS IN THIS CASE IS APPROPRIATE.

        Here, a stay is appropriate in light of the National Class Settlement because such a stay would

avoid potentially inconsistent resolutions of issues involving the same claims of the same putative class

members and promote judicial economy.




                                                     6
4850-4291-7798
      Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 7 of 10. PageID #: 862



             a. The Requested Stay Will Not Prejudice Plaintiffs.

        Plaintiffs will not suffer any prejudice if this Court grants the requested stay. If the National

Class Settlement is approved, Plaintiffs and all other persons or entities they seek to represent would be

included in the Settlement Class. Plaintiffs (as well as all other settlement class members) would have

the opportunity to object to, or opt out of, the National Class Settlement. In the event the National Class

Settlement is not approved, this action would remain pending and proceedings could resume from their

present stage.

        “Undue prejudice means improper or unfair treatment short of irreparable harm.” No. 2:12-cv-

604, 2014 WL 12656500, at *2 (S.D. Ohio Apr. 16, 2014). Delay alone is insufficient to warrant denial

of a motion to stay. See Griffin, 2019 WL 1577929, at *2 (finding plaintiffs would suffer no prejudice

where “the stay will last no longer than a few months”); see also Nutech Ventures v. Norman Noble,

Inc., No. 1:12-cv-2326, 2013 WL 8703825, at *2 (N.D. Ohio May 30, 2013) (finding, on motion to stay

pending conclusion of a patent reexamination, that “[t]hose distinct prejudices inherent in any stay do

not militate against a stay” and that delay alone was not sufficient to deny a stay). Moreover, Plaintiffs

here, as well as the putative class members they seek to represent, will also have their interests protected

by the court in the National Class Settlement. See Campbell, 2014 WL 3198195, at *2 (concluding

plaintiffs failed to show prejudice would result from a stay where court overseeing settlement class case

would “be able to quickly take appropriate steps to protect the rights and interests of the class

members.”).

        Far from prejudice, Plaintiffs would at most experience a minor delay in awaiting approval of

the National Class Settlement. That potential minor delay is outweighed by the benefits to be obtained

by the settlement. Plaintiffs can show no harm resulting from the requested stay.




                                                     7
4850-4291-7798
      Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 8 of 10. PageID #: 863



              b. Defendants Will Be Unfairly Prejudiced in the Absence of a Stay.

        While Plaintiffs will suffer no prejudice if this Court grants the requested stay, CSC will

experience undue hardship if this Court denies the stay. Already, since Plaintiffs here were notified of

the proposed National Class Settlement, CSC has had to respond to two motions already, participate in

two court appearances so far, and still has to respond to an additional motion filed by Plaintiffs and

participate in an additional hearing on that motion in the coming weeks. Additionally, in the absence

of a stay here, CSC will need to conduct additional discovery, including discovery related to specific

class issues presented by Plaintiffs in this case, take depositions and present witnesses for deposition,

and continue collection, analysis and production of leases and documents. CSC also anticipates

Plaintiffs would move for class certification in this case, requiring additional briefing and incurring

unnecessary litigation expenses. Further, CSC would anticipate filing a motion for summary judgment

and related briefing addressing individual grounds for disposition of Plaintiffs’ claims. Thus, a stay is

in the best interests of all parties, to preserve the parties’ resources. No justification exists for the

continuation of proceedings in this case when Plaintiffs’ claims are encompassed in the National Class

Settlement.

              c. A Stay Promotes Judicial Economy.

        A stay also conserves the resources of this Court. Just as CSC would be forced to continue the

pending motion practice and engage in additional discovery if a stay is not entered in this case, this

Court will have to hear and rule on the pending motions (and any others that may be filed) and would

likely be required to oversee the discovery and other litigation issues that arise. Assuming Plaintiffs

move for class certification as anticipated, this Court would need to adjudicate the class certification

motions and hearing as well as the anticipated motions for summary judgment on individual issues.

Granting the requested stay would avoid wasting judicial resources on a case whose claims are wholly



                                                   8
4850-4291-7798
      Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 9 of 10. PageID #: 864



encompassed by and would be released by the National Class Settlement. Of course, the absence of a

stay here also risks this Court rendering a decision inconsistent with the resolution of claims by the court

in the 1050 W. Columbia case. A stay would ensure the parties do not encounter conflicting decisions

on the same claims.

                                            CONCLUSION

        For the foregoing reasons, the Court should grant CSC’s Motion to Stay Pending Completion

of the National Class Settlement.



Date: September 24, 2019                         Respectfully submitted,

                                                 /s/ Paul B. La Scala
                                                 Michael J. Zbiegien, Jr., OH Bar No. 0078352
                                                 Daniel H. Bryan, OH Bar No. 0095309
                                                 Jennifer B. Orr, OH Bar No. 0084145
                                                 Aaron M. Herzig, OH Bar No. 0079371
                                                 TAFT, STETTINIUS & HOLLISTER LLP
                                                 200 Public Square, Suite 3500
                                                 Cleveland, OH 44114
                                                 T: 216.241.2838 | F: 216.241.3707
                                                 E: mzbiegien@taftlaw.com
                                                 E: dbryan@taftlaw.com
                                                 E: jorr@taftlaw.com
                                                 E: aherzig@taftlaw.com

                                                 Paul B. La Scala (pro hac vice)
                                                 SHOOK, HARDY & BACON LLP
                                                 5 Park Plaza, Suite 1600
                                                 Irvine, CA 92614
                                                 T: 949.475.1500 | F: 949.475.0016
                                                 E: plascala@shb.com

                                                 Paul A. Williams (pro hac vice)
                                                 SHOOK, HARDY & BACON LLP
                                                 1660 17th Street, Suite 450
                                                 Denver, CO 80202-1254
                                                 T: 303.285.5300 | F: 303.285.5301
                                                 E: pwilliams@shb.com
                                                 ATTORNEYS FOR DEFENDANT


                                                     9
4850-4291-7798
     Case: 1:17-cv-02553-DCN Doc #: 59 Filed: 09/24/19 10 of 10. PageID #: 865



                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of September 2019, the foregoing filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.



                                                   /s/ Paul B. La Scala
                                                   ATTORNEY FOR DEFENDANT




                                                      10
4850-4291-7798
